Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/304995 filed on 11/27/2018 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 05/27/2018.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 07/19/2019 and 01/04/2019 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Amendment
In the instant amendment, claims 11-30 are newly added.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Regarding claim 19; the claim calls for a device; however, there is no hardware element found within the claimed device. As recited in the body of the claim, the claimed device contains “controller”, “a wifi communication module” and “a ZigBee communication module”  As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.  The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details.  The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101


Claims 20-26 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter for at least the reason stated above. Claims 20-27 are depended on claim 19, however, they do not add any feature or subject matter that would solve any of the non-statutory deficiencies of claim 19.

Allowable Subject Matter
Claims 11-18 and 27-30 are allowed.
Claims 19-26 would be allowable if rewritten to overcome the rejection(s) under 101 rejection, set forth in this Office action.
Prior Art of records:
US 2016/0112991 to Chen
Description of Disclosure - DETX (22):
[0029] According to a concept of an embodiment of the present disclosure, when the ZigBee end device and the wireless communication device enter ZigBee joining process, the wireless communication device switches a WiFi and/or ZigBee transceiving path. Switching the WiFi and/or ZigBee transceiving path reduces the effect that the second-type WiFi interference signals have on the ZigBee transceiver during the joining process. The wireless communication device adopting such switching method allows the ZigBee end device to more easily and successfully establish ZigBee connection. 

Description of Disclosure - DETX (35):
[0042] A WiFi transceiver 411 is electrically connected to the first sub-antenna 413 and the second sub-antenna 417b through an RF switch 417a. The controller further controls the RF switch 417a through its GPIO to either conduct the WiFi transceiver 411 to the first sub-antenna 413 or the second sub-antenna 417b. During ZigBee joining process, the RF switch 417a conducts the WiFi transceiver 411 to the second sub-antenna 417b. In the embodiment, the conduction between the RF switch 417a and the second sub-antenna 417b is defined as transient configuration of the WiFi transceiving path 417. The radiation efficiency of the second sub-antenna 417b is lower and less likely to interfere with the reception of the ZigBee signals of the ZigBee antenna. In periods after ZigBee joining process, the controller adopts the steady state configuration, and the RF switch 417a conducts the WiFi transceiver 411 to the first sub-antenna 413. 

US 2013/0155957 to Shin
Description of Disclosure - DETX (72):
[0060] To enable the coordination, it is sufficient for ZigBee to send a bootstrap coordination scheme preamble containing general information about its schedule, and then periodic preambles before each frame of TDMA slots comes. FIG. 8 illustrates the basic operations. In the bootstrap stage, the coordination scheme preamble contains 3 fields, indicating (i) type of preamble (i.e., a bootstrap preamble), (ii) the TDMA slot duration (in the unit of ZigBee time slot, i.e., 320 .mu.s), and (iii) number of TDMA slots in each ZigBee frame. The bootstrap preamble is sent proactively. It is triggered only when ZigBee experiences high interference (indicated by unusually high packet losses). It may be repeated to ensure reliable delivery to WiFi interferers, and reinitiated if parameters in its information fields change. 

Description of Disclosure - DETX (73):
[0061] After the bootstrap, a notification preamble is sent before each frame, warning WiFi about the forthcoming beacon and TDMA slots. The notification preamble comprises consecutive energy pulses with the same gap length that is known to both WiFi and ZigBee. The number of pulses (i.e., the preamble length) should be adjusted to strike a balance between the overhead and performance (i.e., collision-rate reduction). If it is too long, it may waste too much channel time; otherwise, the WiFi transmitter may be in the middle of a transmission and miss the coordination scheme preamble before the ZigBee's TDMA frame starts, thus causing collision. To resolve this dilemma, the ZigBee node can increase the preamble length gradually until the observed collision-rate is tolerable. 

US 2015/0365003 to Sadwick
[0039] Switching modules 110, 112, 114, 116 perform power conversion using transistors to drive switching to a number of smaller, higher frequency (i.e., 15 kHz or higher) transformers to provide a higher paralleled output power 120 that can be increased in a linear fashion to tens of thousands to hundreds of thousands of watts (i.e., to 10 kW to 100s of kW) of output power. The present invention can use, for example, but not limited to, boost, push-pull and forward converter, half- and full-bridge, flyback, Cuk, etc. for both current-mode and current-fed, etc. combinations of these, topologies, etc. In some embodiments, optional control and monitor interfaces/circuits 122 can be included to control power conversion, control output power/voltage/current, monitor input and output power/voltage/current characteristics, internal circuit performance, error detection/handling/reporting, etc. For example, optional control and monitor interfaces/circuits 122 can identify and report faulty modules so that the system can be repaired, or so that optional off-line redundant modules can be automatically switched in and faulty modules switched out, etc. 

[0040] Information of any type can be communicated between switching modules (e.g., 110, 112, 114, 116) in any suitable manner and for any suitable purpose, such as, but not limited to, using wireless (e.g., ZigBee, IEEE 802, WiFi, Bluetooth, Bluetooth Low Energy, Zwave, cellular communications, RF, microwave, optical, etc.), wired (e.g., Ethernet, USB, etc.) or powerline communications. Such communication can support, for example but not limited to, remote control and monitoring, status exchange, alarms, commands, configuration information, balancing information, scheduling, etc. In addition information of any type may also be communicated to/from other groups of modules that form a system including a micro or mini grid system including groups and clusters of such systems whether very near or very far between one or more members of the groups, clusters, etc. and other local (near) or remote locations (far) by any technique, technology, approach, method, etc. 

The prior art of record (Chen in view of Shin Sadwick) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 11 "... stopping, by the smart household control device, sending or receiving WiFi data, and sending, by the smart household control device, a first control instruction to a wireless access point device when the first preset period ends, wherein the first control instruction is used to instruct the wireless access point device to stop sending WiFi data to the smart household control device; and sending or receiving, by the smart household control device, ZigBee data within a second preset period in each preset timing cycle, wherein the first preset period and the second preset period do not overlap.” and similarly recited in such manners in other independent claims 19 and 27.

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193